DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US Pat Pub# 2019/0037498) in view of Liu et al. (US Pat Pub# 2018/0367374) and further in view of Zhou (US Pat Pub# 2019/0053288).
Regarding claims 9 and 14-16, Tseng teaches a terminal comprising a transmitter that, when beam failure is detected in a secondary cell, transmits information about the beam failure (Claims 5 and 19, transmitting information about the beam failure detected in a secondary cell).  Tseng fails to teach receiving an indication from a base station, controls monitoring with candidate beams for beam recovery, and information about candidate beams.
	Liu teaches a terminal comprising wherein the transmitter transmits, by using Media Access Control Control Element (MAC CE), at least one of information indicating a cell in which the beam failure is detected and information about the candidate beams, as the information about the beam failure (Abstract and Sections 0005, 0033, 0114, 0119, the UE can report beam failures through MAC-CE protocol); and a processor that, when receiving an indication from a base station, controls monitoring with candidate beams for beam recovery (Abstract and Sections 0005, 0033, and 0114, UE receives an indication and control candidate beams for recovery).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving an indication from a base station, controls monitoring with candidate beams for beam recovery as taught by Liu into Tseng’s terminal in order to improve performance (Section 0003).
Tseng and Liu fails to teach information about candidate beams.

Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving an indication from a base station, controls monitoring with candidate beams for beam recovery as taught by Liu into Tseng’s terminal in order to improve efficiency and performance (Section 0002).
Regarding claim 12, Liu teaches wherein the transmitter transmits a recovery request by using an uplink control channel, in a primary cell or in a primary secondary cell (Abstract and Sections 0005-0009, 0033, 0071-0082, 0090, 0114, 0119, control channels).
Regarding claim 13, Tseng teaches wherein, when beam failure is detected in the secondary cell specified by the base station, the transmitter transmits information about the beam failure (Claims 5 and 19, transmitting information about the beam failure detected in a secondary cell).
Response to Arguments
Applicant’s Remarks
Examiner Response
“Moreover, it logically follows that if Tseng is silent regarding using the MAC CE to transmit failure information then Tseng necessarily also cannot teach that the information includes both the information 

“Indeed, Liu is silent regarding the signaling of such information and Applicant respectfully submits
that one skilled in the art would not have interpreted the claimed ‘information about the beam failure’ as simply being any information about beam failure.”
See examiner’s 2nd response under “Response to Arguments” in the Advisory Action filed on 1/7/2022.  Further, examiner believes applicant is reading more into the claim limitations than present.  Simply, the claim only states information a beam failure which as shown Liu teaches.
“Further, even assuming arguendo a skilled person were to combine the references in the manner suggested by the Examiner, the combination would still fail to render amended independent claim 9 obvious, because a person of ordinary skill in the art would have had no
motivation to supply the missing elements without the benefit of Applicant’s own disclosure as a guide.”
See examiner’s 3rd response under “Response to Arguments” in the Advisory Action filed on 1/7/2022.  Further the motivation cited came directly from the Liu reference.
“Therefore, even assuming arguendo that Zhou were combinable with Tseng and 
is detected and information about candidate beams, as information about the beam failure,’ as recited in amended independent claim 9.”
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See above rejection.  Liu is used to information about the beam failure.  The combination of Liu and Zhou teaches all the limitations remarked by applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        2/16/2022